 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL ARCHULETA,                           1:18-cv-00693-LJO-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                 THAT THIS CASE BE DISMISSED, WITH
13         vs.                                   PREJUDICE, FOR FAILURE TO STATE A
                                                 CLAIM
14   K. FOUNLONG, et al.,                        (ECF No. 12.)
15               Defendants.                     OBJECTIONS, IF ANY, DUE WITHIN
                                                 FOURTEEN (14) DAYS
16

17          Samuel Archuleta (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On May 21, 2018, Plaintiff
19   filed the Complaint commencing this action. (ECF No. 18.) On December 6, 2018, the court
20   issued an order dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
21   No. 10.) On December 17, 2018, Plaintiff filed the First Amended Complaint. (ECF No. 11.)
22          Plaintiff’s First Amended Complaint was not signed, and Plaintiff did not request any
23   relief therein. On December 17, 2018, the court issued an order striking the First Amended
24   Complaint and ordering Plaintiff to file a Second Amended Complaint that includes a request
25   for relief and which bears Plaintiff’s original signature, within thirty days. (ECF No. 12.) The
26   thirty-day time period has expired and Plaintiff has not filed a Second Amended Complaint or
27   otherwise responded to the court’s order. As a result, there is no pleading on file which sets
28   forth any claims upon which relief may be granted.

                                                    1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
 3                  DISMISSED, with prejudice, based on Plaintiff’s failure to state a claim upon
 4                  which relief may be granted under § 1983; and
 5          2.      This dismissal be subject to the “three strikes” provision of 28 U.S.C. § 1915(g).
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).         Within
 8   fourteen (14) days from the date of service of these findings and recommendations, Plaintiff
 9   may file written objections with the court. Such a document should be captioned “Objections
10   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     February 12, 2019                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
